Citation Nr: 0311722	
Decision Date: 06/06/03    Archive Date: 06/10/03

DOCKET NO.  01-02 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
left mandibular fracture with temporomandibular joint (TMJ) 
disorder, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for residuals of 
gunshot wound to the left cheek, currently evaluated as 10 
percent disabling.

3.  Entitlement to an increased (compensable) evaluation for 
scar, residuals of a shell fragment wound to the right calf.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from January 1951 to March 
1954.

This appeal to the Board of Veterans' Appeals (the Board) was 
brought from actions taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, LA.

The veteran provided testimony at a personal hearing before a 
Hearing Officer at the RO in July 2001.  He also provided 
testimony before the undersigned Member of the Board at the 
RO in March 2002.  Transcripts are of record from both 
hearings, cited below in pertinent part, as Tr(1) and Tr(2), 
respectively.  

It appears that the veteran may be raising the issue of 
service connection for dental trauma, and this issue is 
referred to the RO for appropriate clarification and action.


FINDINGS OF FACT

1.  Residuals of the veteran's fractured left mandible are 
manifested by loss of lateral excursion.  

2.  Residuals of the veteran's fractured left mandible are 
also manifested by TMJ disability with masticatory 
dysfunction, pain, crepitus and popping of the joint.  

3.  The gunshot wound scar on the veteran's left cheek is 
slightly depressed, rarely tender, without ulceration; it 
causes no more than mild disfigurement without functional 
impairment. 

4.  The veteran's right calf scars are depressed, not 
significantly disfiguring, and cause no objectively 
discernible limitation of motion; the injury possibly 
initially damaged minimal if any muscle and there is no 
current muscle, nerve or osseous damage; the aggregate 
scarring is tender.


CONCLUSIONS OF LAW

1.  The criteria for more than a 10 percent rating for 
residuals of left mandibular fracture with limitation of 
lateral excursion are not met; however, the criteria for a 
separate 10 percent rating for the associated 
temporomandibular joint (TMJ) dysfunction are met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.40, 4.41, 4.45, 4.71a, 4.150, Diagnostic Code 9904-9905 
(2002).

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of gunshot wound to the left cheek, are not 
met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.40, 4.41, 4.45, 
4.56, 4.118, Diagnostic Code 7800 (2001), (67 Fed. Reg. 
49590, 49596 (July 31, 2002)).

3.  The criteria for a 10 percent rating for a tender and 
painful scar, residuals of a shell fragment wound to the 
right calf, are met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.40, 4.41, 4.45, 4.56, 4.118, Diagnostic Code 7804 
(2001), (67 Fed. Reg. 49590, 49596 (July 31, 2002)).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

During the pendency of this appeal, the President signed the 
Veterans Claims Assistance Act of 2000 (VCAA), which provides 
that, upon receipt of a complete or substantially complete 
application, the Secretary shall notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) 
(codified as amended at 38 U.S.C.A. § 5103 (West 2002)).  The 
Act also requires the Secretary to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim for benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5107.  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001); see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2002).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, and do not provide any rights other 
than those provided by the VCAA.  

By virtue of the October 2000 Statement of the Case (SOC), 
June 2001 Supplemental Statement of the Case (SSOC) and 
correspondence issued during the pendency of this appeal, 
particularly that issued in June 2001 informing him of the 
VCAA, the Board believes that the veteran has been advised of 
what the evidence must show in order to substantiate his 
claims for increased ratings.  Furthermore, the Board notes 
that the RO has issued letters to the veteran during this 
appeal period for the specific purpose of providing him with 
the opportunity to inform VA of the existence of any 
additional information and evidence that could be pertinent 
to his increased rating claims.  In light of these facts, the 
Board believes that VA has satisfied its duty under both the 
VCAA and the new regulation, 38 C.F.R. § 3.159, to inform the 
veteran and his representative of the information and 
evidence needed to substantiate his claim. 

Furthermore, the Board finds that there is ample medical and 
other evidence of record on which to decide the claim.  The 
veteran has been provided with several medical examinations 
throughout the pendency of this appeal, notably in August 
2000, March 2001 and August 2001, and neither he nor his 
representative has alluded to any specific additional 
information or evidence that has not been obtained and which 
would be pertinent to the present claims.  In light of the 
above, the Board finds that all facts that are relevant to 
these issues have been properly developed, and that no 
further action is required in order to comply with VA's duty 
to assist under both the VCAA and the new regulations. 

Because the VCAA and the new regulations were enacted during 
the pendency of this appeal, the Board has considered the 
applicability of Bernard v. Brown, 4 Vet. App. 384, 393-394 
(1993).  In Bernard, the Court held that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.  As discussed in detail 
above, the Board has reviewed the evidence of record and 
determined that all notification and development actions 
required by the new legislation and the implementing 
regulations appear to have been completed in full.  

Moreover, the veteran has testified at length on two 
occasions during which times the regulations and requisite 
evidence has been discussed with him at length.  He and his 
representative have indicated that they understand both, and 
have reflected upon that evidence which was to be obtained by 
VA, to include examination reports, and what was to be 
obtained by the veteran to which he has indicated that 
nothing further is available.  Thus, with regard to the issue 
of specificity as to who is responsible for obtaining what 
evidence, i.e., the veteran or VA, this has been discussed at 
some length including at the hearings.  And in both 
instances, efforts have been made to obtain all such data, 
and all available evidence now appears to be of record.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Thus, the 
Board believes that we may proceed with a decision on the 
issues without prejudice to the veteran.

The Board finds that VA has satisfied its duty to assist the 
veteran in apprising him as to the evidence needed, and in 
obtaining evidence pertaining to his claim, under both former 
law and the new VCAA.  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
yet more development. Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court of Appeals for 
Veterans Claims (the Court) has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom.  Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b)); 38 C.F.R. § 3.102 (2002).   In Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that 
a veteran need only demonstrate that there is an "approximate 
balance of positive and negative evidence" in order to 
prevail.  The Court has also stated, "It is clear that to 
deny a claim on its merits, the evidence must preponderate 
against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert.

II.  Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 38 
C.F.R. § 4.1 (2002) requires that each disability be viewed 
in relation to its history, and that there be emphasis upon 
the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 (2002) requires, in pertinent 
part, that medical reports be interpreted in light of the 
entire recorded history.  Separate diagnostic codes identify 
the various disabilities.  

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition. Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7 
(2002).  Otherwise, the lower rating is to be assigned.

Moreover, VA has a duty to acknowledge and consider all 
regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusions.  At the most 
recent personal hearing, the veteran's representative 
specifically asked that the various potentially applicable 
regulations and all Code provisions which might alternatively 
be used to more adequately rate the veteran's disabilities, 
be addressed as fully as possible by the Board.

The veteran is currently service-connected for the residuals 
of shrapnel/gunshot wounds to his cheek, right leg and jaw 
areas.  Such wounds may result in impairment of muscle, bone 
and/or nerve.  Through and through wounds and other wounds of 
the deeper structures may destroy parts of muscle groups.  
See 38 C.F.R. § 4.47 (2002).  Muscle Group damage is 
categorized as slight, moderate, moderately severe and/or 
severe and evaluated accordingly under 38 C.F.R. § 4.56. 
Evaluation of residuals of gunshot wound injuries includes 
consideration of resulting impairment to the muscles, bones, 
joints and/or nerves, as well as the deeper structures and 
residual symptomatic scarring.  See 38 C.F.R. §§ 4.44, 4.45, 
4.47, 4.48, 4.49, 4.50, 4.51, 4.52, 4.53, 4.54 (2002).  In 
considering the residuals of such injuries, it is essential 
to trace the medical-industrial history of the disabled 
person from the original injury, considering the nature of 
the injury and the attendant circumstances, and the 
requirements for, and the effect of, treatment over past 
periods, and the course of the recovery to date.  38 C.F.R. § 
4.41 (2002).

For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions.  See 
38 C.F.R. § 4.55(b).  For muscle group injuries in different 
anatomical regions which do not act upon ankylosed joints, 
each muscle group injury shall be separately rated and the 
ratings combined only under the provisions of 38 C.F.R. § 
4.25.  See 38 C.F.R. § 4.55(f).  For compensable muscle 
groups which are in the same anatomical region but do not act 
on the same joint, the evaluation of the most severely 
injured muscle group will be increased one level and used as 
the combined evaluation for the affected muscle groups.  See 
38 C.F.R. § 4.55(e).

The rating criteria for muscle group injuries were changed 
effective July 13, 1997, prior to this appeal. 62 Fed. Reg. 
No. 106, 30235-30240 (June 3, 1997). [codified at 38 C.F.R. 
§§ 4.55-4.73 Diagnostic Codes 5301-5329; 38 C.F.R. §§ 4.47-
4.54, 4.72 were removed and reserved].  The defined purpose 
of these changes was to incorporate updates in medical 
terminology, advances in medical science, and to clarify 
ambiguous criteria.  The comments also clarify that such were 
not intended as substantive changes.  

The Court has held that VA decision makers have the 
responsibility to assess the credibility of evidence and to 
determine the degree of weight to give the evidence, as well 
as the discretion to accept or reject pieces of evidence, 
provided that sufficient reasons and bases are set forth 
explaining such actions.  See Hayes v. Brown, 5 Vet. App. 60, 
69-70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192- 
193 (1992).  The Court has also held that a medical opinion 
based solely on a veteran's recitation of his or her own 
history, rather than on specific references to his or her 
medical and service history, lacks probative value.   See 
Elkins v. Brown, 5 Vet. App. 474, 478 (1993). 

The veteran's assertions have no presumed credibility in 
adjudication on the merits where probative value of the 
evidence must be weighed.  In that regard, since there is no 
presumption as to credibility, it is accordingly not 
necessarily entitled to full weight.  In general, equal 
weight is not accorded to every piece of material contained 
in a record, since each item of evidence does not have the 
same probative value.  A more critical review of the evidence 
is required.  See Struck v. Brown, 9 Vet. App. 145, 152 
(1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. 
Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 
Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164, 169 (1991).

While the Board may not ignore the opinion of a physician, it 
is certainly free to discount the credibility of that 
physician's statement.  Sanden v. Derwinski, 2 Vet. App. 97 
(1992).  Greater weight may be placed on one physician's 
opinion than another's, depending on factors such as 
reasoning employed by the physicians, and whether or not and 
the extent to which they reviewed prior clinical records and 
other evidence.  Gabrielson, op. cit. at 40 (1994).

In Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1991), the 
Court held that a layperson can certainly provide an eye-
witness account of a veteran's visible symptoms.  However, as 
the Court further explained in that case, "the capability of 
a witness to offer such evidence is different from the 
capability of a witness to offer evidence that requires 
medical knowledge such as a diagnosis...." 

As revised, 38 C.F.R. § 4.56 now provides as follows:  (a) An 
open comminuted fracture with muscle or tendon damage will be 
rated as a severe injury of the muscle group involved unless, 
for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal; (b) A 
through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged; (c) For VA rating purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement; (d) 
Under diagnostic codes 5310 through 5312, [foot and leg] 
disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe or severe 
as follows:

(1) Slight disability of muscles. (i) Type of injury. Simple 
wound of muscle without debridement or infection. (ii) 
History and complaint.  Service department record of 
superficial wound with brief treatment and return to duty.  
Healing with good functional results. No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section. (iii) Objective findings.  Minimal scar.  No 
evidence of fascial defect, atrophy, or impaired tonus.  No 
impairment of function or metallic fragments retained in 
muscle tissue.

(2) Moderate disability of muscles. (i) Type of injury.  
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection. (ii) History and 
complaint.  Service department record or other evidence of 
in-service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles. (iii) Objective findings.  Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

(3) Moderately severe disability of muscles. (i) Type of 
injury.  Through and through or deep penetrating wound by 
small high velocity missile or large low- velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring. (ii) History and 
complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements. (iii) Objective findings.  
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups. Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.

(4) Severe disability of muscles. (i) Type of injury.  
Through and through or deep penetrating wound due to high- 
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring. (ii) 
History and complaint.  Service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements. (iii) 
Objective findings.  Ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track.  
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile. (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle. (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests. (D) Visible or 
measurable atrophy. (E) Adaptive contraction of an opposing 
group of muscles. (F) Atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle. (G) Induration or 
atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. § 4.56, as amended at 62 Fed. Reg. 
30235 (June 3, 1997).

Specifically, and in relation to the above criteria, 
Diagnostic Code 5310 sets out the criteria for evaluating 
injuries to the intrinsic muscles of the foot known as the 
group X muscle group; evaluations are based on injury to the 
plantar or dorsal portion of the foot.  A noncompensable 
evaluation is assigned when there is evidence of slight 
disability of the dorsal portion of the foot, a 10 percent 
evaluation is assigned for both a moderate disability and 
moderately severe disability, and a 20 percent evaluation is 
assigned when there is evidence of severe disability in the 
dorsal portion of the foot.

Diagnostic Code 5311 addresses impairment of Muscle Group XI, 
i.e., the posterior and lateral crural muscles, and muscles 
of the calf whose function is propulsion, plantar flexion of 
the foot, stabilization of the arch, flexion of the toes, and 
flexion of the knee.  Injury to Muscle Group XI is rated as 
noncompensable when slight; 10 percent when moderate; 20 
percent when moderately severe; and 30 percent when severe.

Injuries to the thigh involving Muscle Group XV are to be 
rated under Diagnostic Code 5315.  Functions of muscle group 
include adduction of the hip, flexion of the hip, and flexion 
of the knee.  Under both diagnostic codes, a 10 percent 
rating is warranted for moderate muscle injuries.  A 20 
percent rating is warranted for moderately severe muscle 
injuries.  Finally, a maximum 30 percent rating is warranted 
for severe muscle injuries.

Facial muscle injuries are rated on functional impairment as 
seventh (facial) cranial nerve neuropathy (Diagnostic Code 
8207), disfiguring scar (Diagnostic Code 7800), etc.  If 
interfering to any extent with mastication, a minimum 10 
percent rating is assigned.  38 C.F.R. § 4.73, Diagnostic 
Code 5325 (2002).

A disfiguring scar of the head, face, or neck warrants a 
noncompensable evaluation if the disfigurement is slight and 
a 10 percent evaluation if the disfigurement is moderate.  A 
30 percent evaluation contemplates severe disfigurement, 
especially if producing a marked and unsightly deformity of 
the eyelids, lips, or auricles.  A 50 percent rating is 
assigned for complete or exceptionally repugnant deformity of 
one side of the face or marked or repugnant bilateral 
disfigurement.  When in addition to tissue loss and 
cicatrization there is marked discoloration, color change, or 
the like, a 50 percent evaluation may be increased to 80 
percent, a 30 percent evaluation may be increased to 50 
percent, and a 10 percent evaluation may be increased to 30 
percent.  38 C.F.R. § 4.118, Diagnostic Code 7800 (in effect 
prior to August 30, 2002).

Disfigurement of the head, face or neck with one 
characteristic of disfigurement warrants a 10 percent rating.  
The eight characteristics of disfigurement are: scar 5 or 
more inches (13 or more cm.) in length; scar at least 1/4 inch 
(0.6 cm.) wide at widest part; surface contour of scar 
elevated or depressed on palpation; scar adherent to 
underlying tissue; skin hypo- or hyper-pigmented in an area 
exceeding 6 square inches (39 sq. cm.); skin texture abnormal 
(irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding 6 square inches (39 sq. cm.); underlying soft 
tissue missing in an area exceeding 6 square inches (39 sq. 
cm.); skin indurated and inflexible in an area exceeding 6 
square inches (39 sq. cm.).  With visible or palpable tissue 
loss and either gross distortion or asymmetry of one feature 
or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips); or, with 
two or three characteristics of disfigurement, a 30 percent 
rating is warranted for disfigurement of the head, face or 
neck.  38 C.F.R. § 4.118, Diagnostic Code 7800 (effective 
August 30, 2002).

Superficial scars that are poorly nourished, with repeated 
ulceration, or that are tender and painful on objective 
demonstration are rated 10 percent disabling.  38 C.F.R. 
§ 118, Diagnostic Codes 7803, 7804 (in effect prior to August 
30, 2002).  The 10 percent ratings are the maximum under 
these codes. 

Superficial scars that are unstable or painful on examination 
are rated 10 percent disabling.  38 C.F.R. § 118, Diagnostic 
Codes 7803, 7804 (effective August 30, 2002).  The 10 percent 
ratings are the maximum under these codes.

Scars other than head, face or neck, that are deep or that 
cause limited motion are rated 10 percent disabling in an 
area or areas exceeding 6 square inches (39 sq. cm.); and 
rated 20 percent disabling in an area or areas exceeding 12 
square inches (77 sq. cm.).  38 C.F.R. § 4.118, Diagnostic 
Code 7810 (effective August 30, 2002).

Scars other than head, face or neck, that are superficial and 
that do not cause limited motion are rated 10 percent 
disabling if covering an area or areas of 144 square inches 
(929 sq. cm.) or greater.  38 C.F.R. § 4.118, Diagnostic Code 
7812 (effective August 30, 2002).

Other scars are rated on limitation of function of the 
affected part under Diagnostic Code 7805. 

Paralysis of the seventh cranial nerve (dependent upon the 
relative loss of innervation of the facial muscles) is rated 
10 percent disabling when incomplete, moderate, and 20 
percent disabling when incomplete, severe.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8207 (2002).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met. 38 C.F.R. § 4.31.

Malunion of the mandible is rated pursuant to 38 C.F.R. § 
4.150, Code 9904 (2002). Pursuant to those criteria, a 
noncompensable rating is warranted for slight displacement.  
Moderate displacement warrants a 10 percent rating and severe 
displacement warrants a 20 percent rating.  It is noted that 
the rating is dependent upon degree of motion and relative 
loss of masticatory function.

Nonunion of the mandible warrants a 30 percent rating if 
severe and a 10 percent rating if moderate. 38 C.F.R. § 
4.150, Code 9903 (2002).

VA regulations also establish criteria for the evaluation of 
limited motion of the temporomandibular articulation.  
Pursuant to 38 C.F.R. § 4.150, Code 9905 (2002), an 
interincisal range of zero-10 millimeters warrants a 40 
percent rating.  An inter-incisal range of 11-20 millimeters 
warrants a 30 percent rating.  A 20 percent rating is 
warranted for an inter-incisal range of 21-30 millimeters.  
An inter-incisal range of 31-40 millimeters warrants a 10 
percent rating.  A range of lateral excursion of zero-4 
millimeters warrants a 10 percent rating.  It is noted that 
ratings for limited inter-incisal movement shall not be 
combined with ratings for limited lateral excursion.

Finally, loss of teeth due to the loss of substance of the 
body of the maxilla or the mandible without loss of 
continuity, but where the lost masticatory surface cannot be 
restored by a suitable prosthesis, warrants a 10 percent 
rating when all upper and lower teeth on one side are 
missing, all lower anterior teeth are missing, or all upper 
anterior teeth are missing.  Where all lower teeth are 
missing, a 30 percent rating is warranted.  However, where 
lost masticatory surface can be restored by suitable 
prosthesis, a zero percent rating is warranted.  38 C.F.R. § 
4.150, Code 9913 (2002).

The main factor in evaluating disability under any of these 
diagnostic codes is the impairment of masticatory function.  
Consequently, multiple separate ratings would amount to 
duplicative compensation for the same underlying disability, 
called pyramiding, which is precluded by regulation.  38 
C.F.R. § 4.14 (2002).  However, in this context, see also 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994), which will be 
discussed at length later in this decision. 

Consideration has been given to 38 C.F.R. § 4.40 and 4.45, 
recognizing that functional loss of a joint may result from 
pain on motion or use, when supported by adequate pathology.  
DeLuca v. Brown, 8 Vet. App. at 205-07.  Further, 38 C.F.R. § 
4.59, which addresses the evaluation of arthritis, recognizes 
that painful motion is an important factor of disability, 
entitled to at least the minimum applicable evaluation.  The 
veteran has argued for application of the regulations 
providing guidance in incorporating the disabling effects of 
pain, weakness, fatigue, and similar factors into rating 
impairments of joint motion.  See 38 C.F.R. §§ 4.40, 4.45 
(2002); see DeLuca, op. cit. (applying 38 C.F.R. §§ 4.40, 
4.45, 4.59 to ratings that are based on limitation of motion 
permits an increase in the schedular rating for pain and 
related factors affecting the function of a joint above what 
the range of motion alone would be rated). 

Comparable judicial precedent provides that painful motion in 
mastication is for consideration in rating masticatory 
function.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

III. Factual Background

Service medical records are not available and are considered 
to have been lost.  Collateral Surgeon General records 
confirm the veteran's inservice combat injuries from two 
armament-related missiles, one involving his face and jaw, 
and the other involving his right lower leg in the calf area.

Evidence relating to the jaw, mandible and cheek injuries 
shows that on VA examination in August 2000, the veteran 
described the inservice injury to his jaw as a missile 
entering and shattering the left mandible on the left side of 
his face, breaking into multiple fragments and knocking out 
approximately 3-4 of his teeth.   [Parenthetically, the 
veteran reported that he had been in a motor vehicle accident 
in 1989, with lacerations to the face and forehead and both 
upper and lower eyelids.  These injuries were unrelated to, 
and did not impact on, the service-connected disabilities].

On examination, the veteran was reported to have an embedded, 
1 cm. scar over the left lower mandible from the gunshot 
wound.  He had had all of his (remaining) teeth pulled in 
1963 and now wore dentures.  The veteran reported that in 
service, once the teeth were removed, they had to also remove 
multiple bullet fragments from the gums.  He had no 
tenderness or adherence over the jaw scar area.  He had some 
depression over the scar without redness.  There was some 
slight disfigurement.  August 2000 VA photos are of record in 
the file. 

X-rays in August 2000 showed the mandible and maxilla to be 
dentureless.  The cortical margins were intact and there was 
diminished osseous density characterized as minor 
abnormality, osteoporosis of the bony structures.

On VA examination in March 2001, the veteran reported that 
after the gunshot wound to the face, teeth had been removed, 
4-5 molars in the area.  His mouth was wired shut for 4-6 
weeks, after which the wire was removed.  When they then 
tried to remove another molar causing the refracture of his 
mandible, the mandible had to be rewired shut for another 4-6 
weeks.  The veteran stated that since then, he had had pain 
in his left TMJ; now this pain was worse and continued to get 
progressively more severe with time.

On examination, the veteran had no apparent loss of motion; 
he was edentulous and had an old pair of false teeth.  There 
was no loss of incisor range of motion and no apparent bone 
loss.  The examiner opined that the left mandible might have 
slightly less bone density than the right but it was not 
noticeable.  Panorex (X-rays) showed an edentulous mouth.  An 
oral surgeon was reported to have removed the teeth but 
purportedly "had not" removed the bullet fragments.  The 
veteran was now having dentures constructed.  The veteran 
complained of pain and popping of the left mandible on 
opening and closing.  This TMJ problem was felt to be 
probably due to the gunshot wound in the left mandible.  The 
diagnosis was TMJ disorder, left side, due to gunshot wound 
in service.

On his VA Form 9, in February 2001, the veteran reported that 
the residuals of the fractured left mandible cause his jaw to 
be "out of line"; that all of his lower teeth had to be 
removed and when removed, bullet fragments were present.  He 
noted that X-rays by VA had shown "arthritis was setting in" 
as well.  The veteran reported that the scar on his left 
cheek continuously "grew" and was getting deeper, and that it 
was very "painful to shave (cuts)."

On VA examination in August 2001, the veteran reported that 
over the years, the scar over the left mandibular area had 
"dropped down."  He said it was slightly sensitive.  The 
veteran described considerable pain in the left cheek and the 
left TMJ area associated with mastication and chewing.  He 
said his jaw was not "even."  He had been treated by a 
dentist and had recently gotten new dentures which he was 
trying to use.  He had had no other treatment for this in 
recent years,

On examination, the veteran had some [nonservice-connected] 
actinic changes over the skin and some changes from previous 
removal of similar lesions and a squamous cell carcinoma on 
the cheek on the left side.  Neither actinic lesions nor the 
carcinoma areas involved the site of the bullet entry in the 
left mandible.

On examination, the veteran had some subjective tenderness on 
palpation of the left mandible, but stated that he had a good 
bit of difficulty in the left cheek, and when asked to be 
specific, he pointed both to the left TMJ and above into the 
cheek itself.  The examiner noted that any muscles penetrated 
by the initial wound would have been possibly facial muscles, 
but presently, the veteran's facial muscle functions were 
considered to be entirely normal.  The veteran was able to 
wrinkle his eyebrows and forehead normally and symmetrically.  
He was able to close his eyes normally and symmetrically.  
His smiling motion was also normal and symmetrical.  Platysma 
contractions were symmetrical and normal on both sides.  The 
examiner concluded that he had residuals of a gunshot wound 
to the left mandibular area with subjective pain.

On another evaluation in August 2001, the examiner noted that 
the veteran complained of difficulty in chewing, and 
considerable pain in the left cheek.  According to the 
veteran, the scar itself also showed slight tenderness.  On 
examination, there was a less than 1 cm., barely visible 
linear scar, midway between the chin and the angle of the jaw 
on the left.  There was possibly a 1 mm. depression without 
subjective tenderness or functional impairment.  Photos were 
taken and are of record.  On dental examination the extent of 
functional impairment was described as both TMJ's having 
crepitus and the left joint was painful.  The veteran had 
limited lateral movement.  All teeth were now missing and 
replaced by complete dentures.  On assessing motion 
limitations, the examiner reported that the veteran had no 
problem with vertical opening but there was a 2-3 mm. 
limitation of right and left lateral motion.  He had very 
adequate bony ridges to support a complete denture.

Evidence relating to scar residuals of a shell fragment wound 
of the right calf shows on VA examination in August 2000, the 
veteran reported that in service he had been injured when a 
second bullet entered the right mid one-third of the lower 
right leg in front of the tibia, and exited in the front of 
the fibula, not hitting the bone, but removing some of the 
soft tissue in that area.  The veteran said that he now has a 
scar there, but normal neurological function and appropriate 
range of motion and normal bone.

On examination, the entrance area was noted in the right 
lower leg, in front of the tibia, with the exit in front of 
the fibula.  Neither tibia nor fibula was broken and only a 
small amount of the soft tissue in that area was damaged.  
The scarring area was well healed and there were no signs of 
any depression, infection or other abnormalities including 
keloid formation.  The veteran also had another [nonservice-
connected] scar along the medial side of the right leg as a 
result of the vein graft from heart surgery.  August 2000 VA 
photos are of record, in the file. 

X-rays of the right tibia and fibula showed intact cortical 
margins with adequate osseous density and narrowed joint 
space.  There was felt to be slight narrowing of the ankle 
mortise.  There was also [nonservice-connected] vascular 
clips in the upper right leg.  The impression was minor 
arthritic changes of the right knee and possibly the right 
ankle.  
 
On his VA Form 9, in February 2001, the veteran reported that 
the gunshot wound scar disabled the front of his shin bone; 
that he had pain and disfigurement; that color was not 
present; and tight pant legs caused irritation of the scar.

On VA examination in August 2001, undertaken by a physician 
who had not previously evaluated him, the veteran confirmed 
his prior history of inservice combat injury.  He reported 
that the gunshot wound to the right leg in October 1951 went 
in the front of the leg and came out to the side of the leg.  
He reported that the leg was "never right after that".  He 
acknowledged that he did not have a limp and had not had 
treatment.  

On examination, the veteran reported that the scar on the 
right leg gave him no particular difficulty but sometimes it 
would get red during cold weather.  He stated that the right 
leg was "weak" but there was no history of paralysis.  He 
had tried to exercise after his heart surgery but his back 
would hurt and his legs gave out.  The veteran attributed the 
back pain to the weakness in the right leg due to the gunshot 
wound.

On examination, it was noted that the entry wound area on the 
right leg had scarring as did the exit wound area.  The 
veteran complained of subjective tenderness of these areas.  
There was no objective evidence of pain during the 
examination.  The examiner noted that if muscles had been 
initially entered (when the wound occurred in service), they 
would have been the anterior tibial muscles, but the wound 
might very well have been largely subcutaneous.  In any 
event, there was no current muscle hernia shown.  The veteran 
walked without a limp, and had good strength of flexion and 
extension in the knee and ankle.  It was felt that the 
gunshot wound to the right leg had not involved the joint 
areas although previous VA X-rays suggested current arthritic 
changes in the right ankle and right knee.  There was no 
discernible loss of muscle function of the right leg.  
Circulation was intact.  Photos of the right leg scar are in 
the file.  The examiner concluded that he had gunshot wound, 
right leg, with subjective fatigue in the legs and low back 
pain which the veteran attributed to the right leg injury.

On another VA examination in August 2001, the veteran 
described the inservice injury.  He stated that the military 
had sewn up the areas, and that there were definite areas of 
entry and exit that were not contiguous.  The veteran 
described a weak leg on the right since then to which he 
attributed his low back pain.  On examination, the scar 
itself showed minimal tenderness.  The veteran complained of 
fatigue in both legs on walking.  He had had no recent 
treatment.

On examination of the right leg, there was a 5 cm. linear 
scar just lateral to the tibia and vertically situated.  The 
scar was well healed without keloid formation or ulceration 
or breakdown.  There was a 1 mm. or less depression of the 
scar without fixation.  There was as second scar located just 
lateral to the entry scar, vertically situated, 2 cm. in 
length.  It was depressed about 2 mm.  The scar was not 
subjectively tender during the examination and there was no 
keloid formation, ulceration, breakdown or erythema.  Photos 
of the areas were undertaken and are of record.  

As noted above, the veteran provided testimony on two 
occasions.  At the initial hearing held at the RO in July 
2001, the veteran testified that he had lost his teeth as a 
result of the initial injury as well as the treatment in 
service, and that he had just received new dentures.  These 
teeth were not thus far working out very well as they did not 
yet fit.  Tr(1) at 1-2.  He reported that the cheek scar was 
disfiguring and seemed to be getting deeper.  Tr(1) at 2.  
The veteran reported that every time he opened his mouth, his 
jaw popped, sometimes loudly, and hurt, "not a lot" but 
consistently, and reflected more disability impairment than a 
mere scar.  Tr(1) at 2-3.  

With regard to the gunshot wound to the leg, the veteran 
testified that he had a cavity in the scar area, that it is 
small on one side but gets "wider" on the other, and it is 
tender whenever something brushes against it.  Tr(1) at 4.  
He had fatigue when using the leg and felt that the leg had 
caused him to have back pain.  Tr(1) at 6-7, 8.  With regard 
to his jaw, the veteran testified that he has pain in his 
jaw, not a lot, but whenever he chews, and he hears it crack 
and pop all of the time.  Tr(1) at 9, 10.  He stated that he 
did not want anything he was not entitled to, and that he was 
certainly not totally disabled, but that because of the jaw 
popping and cracking, the outward appearance of the facial 
problems and his leg, and the functional limitation of his 
leg and the jaw, that increased compensation might be 
warranted, and that a 20 percent rating for the jaw, and 10 
percent for the leg would probably be adequate.  Tr(1) at 10.  

At the hearing held before the Member of the Board in March 
2002, it was argued that the most recent VA examination was 
inadequate and the physician did not actually evaluate him or 
his symptoms or provide clinical findings but just kept 
referring to the prior reports.  Tr(2) at 2.  With regard to 
his leg, the veteran reported that it hurt, would swell and 
was weak.  Tr(2) at 3.  It was noted that according to the 
examination the veteran did not limp, but his representative 
reported that he noticed the veteran's slight limp.  Tr(2) at 
3.  The veteran's representative argued that since it was a 
missile wound, perhaps an inappropriate Code had been used, 
and that the veteran's pain as well as functional impairment 
should be considered.  Tr(2) at 3-4.  The veteran testified 
that whenever he opened his mouth including to chew, everyone 
could hear the popping.  [The chair stipulated that the 
popping could be heard at the hearing].  Tr(2) at 6.  The 
veteran further reported that the TMJ hurt when he chewed and 
even when he was not chewing, it could be generally 
uncomfortable all day.  Tr(2) at 6-7.  On inquiry, the 
veteran reported that a physician had felt that the jaw was 
somewhat "slightly offset" and as a result, the veteran was 
not able to open his mouth as wide as he used to do.  Tr(2) 
at 10-11.  Other than making him teeth, he had not received 
VA care for his disabilities.  Tr(2) at 11-12.  However, he 
had been given two kinds of pain medication.  Tr(2) at 12.  
He stated that he was able to walk a block or so before his 
leg gave way.  Tr(2) at 12.

IV.  Analysis

In evaluating the veteran's current residuals within the two 
primary combat injury areas, the Board has the benefit of a 
good deal of clinical evidence included in several VA 
examinations.  The veteran has argued that one recent 
examination was not totally adequate.  While there may be 
some tangential merit to that argument, the Board is not 
limited to only that most recent evidence, but can review and 
consider all of record, including three comprehensive 
examinations of varying adequacy and focus over the past few 
years.  Photos are in the file of all pertinent areas, and 
the VA examination reports, in the aggregate, provide a solid 
evidentiary foundation for analyzing the veteran's current 
symptoms.  

In addition, there is the intangible but positive benefit of 
the veteran's own testimony, provided on two recent 
occasions.  Except for those subjects in which the veteran is 
not personally qualified to offer medical conclusions, [see 
Espiritu etc., op cit. with regard to lay testimony as to 
medical causation; in this case, a purported cause and effect 
relationship between his right calf scar and back pain], the 
Board finds his testimony to be basically credible and 
certainly informative.  In sum, the Board finds that there is 
an entirely ample evidentiary basis for accurately assessing 
the veteran's current service-connected disability picture. 

The veteran's gunshot wound residuals relating to his head 
and face are basically divided into two separate categories: 
one relates to scarring on the left cheek area, and the other 
relates to residuals of a mandibular fracture and functional 
impairment in routine daily activities.  In the latter 
regard, the Board observes that the veteran's mandibular 
injury is the sort of problem that probably regularly 
insinuates itself into his most routine activities since it 
involves talking and eating.  

First, the residual impairment on his lower left cheek is 
manifested by a small but depressed (embedded) scar.  The 
veteran has reported periodic sensitivity in the area.  He 
observes that it is his perception that the scar is dropping 
down over time and becoming deeper with age.  This may be the 
case as there are no data to contradict that assertion.  
Nonetheless, the rating must be made on current overall 
demonstrable impairment.  It is noted, however, that on the 
most recent examination, facial muscle functions were normal 
and symmetrical.  

In cases such as this, unless there is ongoing tenderness, 
ulceration or functional impairment, the primary factor to be 
considered in such a facial scar is disfigurement.  In this 
regard, there are several photos of record, and the veteran 
had been observed at the two hearings.  The overall evidence 
of record relating to the left cheek scar does not now show 
more than a modicum of cosmetic damage and there is no more 
than mild disfigurement.  Accordingly, under the criteria in 
effect prior to August 30, 2002, an evaluation in excess of 
10 percent is not warranted because severe disfigurement is 
not shown.  Under the criteria in effect as of August 30, 
2002, an evaluation in excess of 10 percent is not warranted 
because, although some slight scar depression may be present, 
there is not also gross distortion or asymmetry of a feature 
or two or three other characteristics of disfigurement.  
38 C.F.R. § 4.118, Diagnostic Code 7800 (2001), (67 Fed. Reg. 
49590, 49596 (July 31, 2002)).

In rating the veteran's other related residuals of his combat 
injury to the left mandible, the situation is somewhat more 
complicated.  The facets of this complexity are partly 
mirrored in the variety of schedular provisions which might 
be applicable.  As required by regulations and judicial 
guidelines, and as specifically requested by the veteran's 
representative, the Board will address those potential rating 
factors one by one.

First, the veteran indicates that he lost many if not all of 
his teeth as a result of the initial injury and subsequent 
care.  However, he has had several sets of dentures, the most 
recent of which are now being refitted.  An oral expert has 
reported that he has entirely adequate bony ridging in his 
mouth to support the full set of dentures.  Thus it appears 
that he has prosthetic restoration of the masticatory 
surface, and accordingly, under Code 9913, a noncompensable 
rating is warranted.  

This said, and as noted by the schedular provisions cited 
above, the most significant or practical impairment to be 
assessed relating to such a mandibular injury is the actual 
masticatory function.  [See Floyd, op. cit.]  In this case, 
the veteran is obviously aware that he does not have full 
opening of his mouth.  He is certainly entitled to make this 
observation as it is not a medical opinion but simply a 
statement of his perception of the problem.  Nonetheless, the 
actual measurement, by several physicians, has shown a loss 
of no more than 2-3 mm. on right and left lateral motion with 
no problems at all with vertical opening.  The current 10 
percent rating contemplates limited lateral excursion, and a 
higher rating cannot be assigned as he does not nearly 
approach the criteria of loss of interincisal range as would 
warrant a higher rating on a schedular basis.  

The exact trajectory of the missile causing the veteran's 
facial injury in service is somewhat unclear, given the lack 
of service records; this must be reconstructed primarily 
based on subsequent observations.  There appears to have been 
an entry wound represented by the left cheek scar.  There may 
well have been some muscle damage at the outset, and one 
examiner opined that these would have to have been facial 
muscles.  Nonetheless, any contemporary assessment of 
disability must be made on current demonstrable residual 
muscle damage.  Diagnostic Code 5325 provides that facial 
muscle injuries are to be rated on the basis of neurological 
residuals or disfiguring scar with a minimum of 10 percent if 
there is interference with masticatory function.  The 
evidence does not show facial nerve paralysis due to facial 
muscle injury; no neurological deficits have been shown on 
examination.  Further, the Board does not find interference 
with masticatory function due to muscle damage, but in any 
event, has taken into consideration any masticatory 
difficulty below in the grant of a separate 10 percent rating 
under 38 C.F.R. § 4.150 and Diagnostic Code 9904.  In 
summary, there is no current sign of any facial muscle 
impairment, and, accordingly, compensation is not warranted 
for muscle damage other than as contemplated in the separate 
rating already assigned for the cheek scar.

Whereas DeLuca requires assessing functional loss of a joint 
as a result of pain on motion or use, Floyd mandates 
consideration of painful motion in mastication in rating 
masticatory function.  This brings the Board to another 
element of the veteran's mandibular problem, separate and 
apart from the cheek scar and actual loss of lateral 
excursion, and that relates to pain.  Whenever the veteran 
uses his jaw, whether he is talking or chewing, the movement 
of both sides of his mouth, particularly the left mandible, 
precipitates pain, sometimes fairly substantial in nature.  
The pain is not just at the moment of that activity, but by 
his own admission, may last for a long time thereafter.  With 
regard to Code 9905, he is in receipt of the maximum rating 
for loss of lateral excursion, and the Code specifically 
prohibits combining ratings for that loss and loss of 
interincisal range.  Therefore, a separate rating to account 
for painful function cannot be granted under Code 9905.  

The Board notes, however, that the veteran has described his 
mandible as being "out of line" and "not even."  The problem 
announces itself by continuous, loud popping noises and 
crepitus, heard by the veteran and others in his presence.  
This is not an insignificant finding.  When considered in 
conjunction with his pain and the holding in Floyd, the 
findings reflect masticatory dysfunction not contemplated in 
the 10 percent rating based on loss of lateral excursion.  
Actual malunion of the TMJ is not shown, but the Board finds 
that the additional impairment resulting from pain, popping, 
fatigue and crepitus can reasonably be construed as 
tantamount to moderate displacement which warrants a separate 
10 percent rating under 38 C.F.R. § 4.150 and Code 9904.  See 
Floyd, Deluca.

The veteran's mandible is not ununited nor has it healed in 
such an abnormal fashion as to be tantamount to a nonunion 
under Code 9904.  

The Board notes the representative's contention during the 
July 2001 hearing that findings of osteoporosis on an August 
2000 x-ray of the veteran's mandible shows that the veteran's 
jaw bone was getting worse.  However, even if it is assumed 
for purposes of this discussion that the osteoporosis is part 
of the service-connected disability, that x-ray was 
interpreted to show only minor abnormality, and it is noted 
that no bone loss has been shown on x-ray or examination.  
Osteoporosis, or loss of bone density, is not that same as 
bone loss under the scheduler ratings, and, in any event, the 
Board has considered all applicable rating codes for 
functional impairment in this case.  Osteoporosis, in and of 
itself, does not warrant a higher rating.

In further discussing this determination, the Board would 
point out that except as otherwise provided in the VA 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4 (2002), all disabilities, including those arising from a 
single disease entity, are to be rated separately, and then 
all ratings are to be combined pursuant to 38 C.F.R. § 4.25 
(2002).  Esteban v. Brown, op., cit. at 261.  The Court has 
interpreted 38 U.S.C.A. § 1155 as implicitly containing the 
concept that the rating schedule may not be employed as a 
vehicle for compensating a claimant twice (or more) for the 
same symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity 
and would constitute pyramiding of disabilities, which is 
cautioned against in 38 C.F.R. § 4.14 (2002).  

However, in Esteban, the Court held that a veteran, who was 
service-connected for residuals of injury to the right side 
of his face, was entitled to separate ratings for 
disfigurement, a painful scar, and muscle injury.  Thus, as a 
matter of law, the appellant was entitled to combine his 10 
percent rating for disfigurement under 38 C.F.R. § 4.118, 
Diagnostic Code 7800 with an additional 10 percent rating for 
tender and painful scars under 38 C.F.R. § 4.118, Diagnostic 
Code 7804, and a third 10 percent rating for facial muscle 
injury interfering with mastication under 38 C.F.R. § 4.71a, 
Diagnostic Code 5325.  The critical element was that none of 
the symptomatology for any one of these three manifestations 
was duplicative of or overlapping with the symptomatology of 
the other two conditions.  Instead, each was separate and 
distinct in nature.

The Boards finds that the veteran in this case has a 
situation which is factually somewhat different in the 
specifics of the injury residuals, but conceptually quite 
similar to that identified in Esteban.  Although the veteran 
does not meet the independent criteria for separate 
compensable ratings under certain of the Codes shown above, 
[in addition to the issue of the left cheek scar, dealt with 
separately], he does merit two separate 10 percent ratings, 
one under Code 9904 for masticatory dysfunction limited by 
pain and one under Code 9905 for actual loss of lateral 
excursion.  

In rating the veteran's scar of the right calf, the Board 
notes that there is no credible evidence that the initial 
injury impacted bony structures, notwithstanding that many 
years later, the veteran has now developed arthritis possibly 
in both his right knee and ankle.  Nonetheless, as for the 
scarring itself, for which service-connection has been 
granted, the entry wound at least shows some minimal loss of 
tissue without neurological dysfunction and no limitation of 
motions.  This nonexposed area on his leg is not particularly 
disfiguring.  However, the veteran complains of redness in 
the area, particularly on cold weather or climate changes, 
and colorlessness in the scar during the remainder of the 
time.  Admittedly, he is not qualified to identify his 
"fatigability" or right leg weakness to the scar, although 
one physician reported "subjective fatigue in the leg."  
However, the veteran is indeed permitted to report the pain 
involved in the depressed right lower extremity scars.  The 
Board finds that a doubt is raised in this instance which 
must be resolved in the veteran's favor and that a 10 percent 
rating and no more is warranted for the aggregate right leg 
wound scarring which is tender and painful under Code 7804, 
in effect prior to August 30, 2002.  The result is the same 
under the new criteria for Diagnostic Code 7804 which 
provides a maximum 10 percent rating for a superficial, 
painful scar.  67 Fed. Reg. 49590, 49596 (July 31, 2002).  A 
rating higher than 10 percent is also not available under 
Diagnostic Code 7801, effective August 30, 2002, because the 
scars are not shown to cover an area exceeding 12 square 
inches, or 77 square centimeters.  The most recent 
examination showed only 5 cm. and 2 cm. linear scars.

The Board notes the contention that the leg wound should be 
rated as no less than a moderate muscle injury because it was 
a through-and-through wound.  However, 38 C.F.R. § 4.56(b) 
provides that a through-and-through injury with muscle damage 
shall be evaluated as no less than a moderate injury for each 
muscle group damaged.  However, no muscle damage has been 
shown on any examination, and the examiner in August 2000 
noted only a small amount of soft tissue was damaged in the 
wound area; he did not indicate any muscle damage.  The 
examiner in August 2001 stated that if there had been any 
muscle damage, it would have been to the anterior tibial 
muscle, "if at all," and went on to state that it may have 
been only a subcutaneous trajectory.  The evidence does not 
show the associated muscle damage in this area such as to 
warrant application of 38 C.F.R. § 4.56(b). 

The provisions of 38 C.F.R. § 3.321(b)(1), which were 
included in the SOC, provide that to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Undersecretary for Benefits or the Director, VA 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The Court 
has held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Undersecretary or the Director of VA's Compensation and 
Pension Service might consider exceptional or unusual.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In terms of frequent hospitalizations, the Board notes that 
there is no indication in the record of any hospitalization 
for mandible, cheek or calf scar problems after service 
except in relation to preparing for and making dentures.  In 
fact, the veteran testified that he has not and does not 
receive such treatment.  The Board has also reviewed the 
record and notes that at the time of the veteran's VA 
examinations and hearings he did not describe any particular 
difficulties with employment because of the service-connected 
disabilities.  There is no evidence that the veteran's 
service-connected disabilities markedly interfere with his 
employment.  In light of the fact that the service-connected 
disabilities do not present an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, an extraschedular rating is not warranted. 
38 C.F.R. § 3.321(b)(1).

Finally, the Board notes that this appeal was taken from the 
initial evaluation of the disabilities, and "staged" 
ratings may be considered.  Fenderson v. West, 12 Vet. App. 
119 (1999).  However, there is no basis in the record for 
staging these ratings.





	(CONTINUED ON NEXT PAGE)



ORDER

An evaluation in excess of 10 percent for residuals of left 
mandibular fracture with limitation of lateral excursion 
under Diagnostic Code 9905 is denied.

A separate 10 percent rating for the associated 
temporomandibular joint (TMJ) disorder under Diagnostic Code 
9904 is granted, subject to the regulatory criteria relating 
to the payment of monetary awards.  

An evaluation in excess of 10 percent for residuals of 
gunshot wound to the left cheek is denied.  

An evaluation of 10 percent for a tender scar, residuals of a 
shell fragment wound to the right calf, is granted, subject 
to the regulatory criteria relating to the payment of 
monetary awards.


		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

